Broyles, O. J.
1. While it is true that a mortgage on immature and growing crops, executed prior to the act of the General Assembly of Georgia, approved August 21, 1922, which has not been attested by two witnesses, one of whom is an official witness, is not entitled to record (Civil Code of 1910, § 3257; Farmers Warehouse Co. v. First national Bank, 152 Ga. 262 (2-a), 109 S. E. 900), still such a mortgage *615is valid and binding between the parties to the mortgage, and, when offered in evidence, “will not be rejected at the instance of a claimant who does not show that he has some right or lien which would be injuriously affected by a failure to comply with the requirements of the law as to the attestation, probate or record of the mortgage.” Benton v. Baxley, 90 Ga. 296 (2) (15 S. E. 820). Under this ruling the special ground of the motion for a new trial, complaining of the admission in evidence of a crop mortgage, is without merit.
Decided July 10, 1923.
Gordon & Gordon, for plaintiff in error.
Berry T. Moseley, contra.
(a) Moreover, this special ground of the motion for a new trial is too defective to present anything for the consideration of this court, since it complains of the admission of documentary evidence which is neither set forth in the ground nor attached thereto as an exhibit. Terry Shipbuilding Corp. v. Gregory, 26 Ga. App. 450 (2) (106 S. E. 803).
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., eonour.